 


109 HR 4679 IH: FARA Sunshine Act of 2006
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4679 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mrs. Schmidt introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Foreign Agents Registration Act of 1938, as amended, to require the Attorney General to make available on the Internet website of the Department of Justice all registration statements and other documents filed with the Attorney General under such Act. 
 
 
1.Short titleThis Act may be cited as the FARA Sunshine Act of 2006.   
2.Requirement to make available on the Internet website of the Department of Justice all registration statements and other documents filed under the Foreign Agents Registration Act of 1938, as amendedSection 6 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 616), is amended by adding at the end the following new subsection: 
 
(d)The Attorney General shall make available on the Internet website of the Department of Justice all registration statements and supplements thereto filed under section 2 of this Act, all informational materials filed under section 4 of this Act, and any other documents filed with the Attorney General under this Act.. 
 
